The opinion of the court was delivered,
by Strong, J.
The material facts of the case, as exhibited by the record, are the folloAving: — John Snyder, being the owner of a tract of land, containing one hundred acres, on the 24th day of February 1855, conveyed it by deed to John Beyer, “in trust for the use and benefit of the said John Snyder and Elizabeth his wife, for and during their joint lives, and the life of the survivor of them,” with remainder to the use of two children of the said Elizabeth, and to such children as the grantors might have. The deed Avas acknowledged on the 26th of February, and recorded on the 10th of March 1855. It recited that it A?as made in consideration of one dollar, and natural love and affection, and in fulfilment of an ante-nuptial contract with the grantor’s wife.
On the 1st of March 1855, William Christ, the plaintiff below, sold a mule to John Snyder for $140, and took from him and his wife a judgment-note for the price. Upon this note judgment was entered on the 23d of the same month. To October Term 1857, an execution Avas issued thereupon. Fifty acres of the land, conveyed to John Beyer, were seized as the property of John and Elizabeth Snyder, and sold as their property to the plaintiff, *506under a vend. ex. to January Term 1855. For these fifty acres, and claiming under this sheriff’s sale, the plaintiff has brought this ejectment. It is not denied that the judgment and sheriff’s sale -were utterly void as against Mrs. Snyder, and that they disturbed no interest which she may have had in the land. The plaintiff’s claim to recover, therefore, rested entirely upon his rights as against John Snyder, the husband. If the deed to Royer was valid, then John Snyder had but a life estate in the land when the judgment was recovered, or in a moiety of it, and no more was subject to be taken in execution for his debts.
The position of the plaintiff, however, was that the deed was made to hinder, delay, and defraud the creditors of John Snyder, and that it was made in anticipation of future indebtedness. He contended, therefore, that it was a nullity, and that he was entitled to recover the land as if the conveyance had never been made. To maintain this position, he introduced evidence to show that at the date of the deed Snyder was indebted in several small sums, amounting in the aggregate to about $200; that his personal property did not exceed $150; that he had expressed apprehensions of a claim from a German woman, to whom he seems to have promised marriage; and that, within a few days after the deed was made, he borrowed $200 to pay his small debts, as he said, and purchased the mule, for which the plaintiff, took his note and that of his wife. It was in reference to this state of facts that the jury were instructed that the plaintiff being a subsequent creditor, could only avail himself of frauds practised against himself. But that if the deed was made with the design thereafter to create debts, it was such a fraud as to the plaintiff as would entitle him to a verdict. It is not easy to define precisely when a voluntary conveyance is invalid as against a subsequent creditor of the grantor. It was said by Duncan, J., in Thompson v. Dougherty, 12 S. & R. 456, that “ if a party make a settlement with a view to future debts, and these debts are connected with the deed of settlement, and with the view to keep the estate in his family, to fence out the debts so contracted, and secure the estate to his family,” it is a badge of fraud, and will render the deed inoperative as to such creditors. Even this declaration lacks perspicuity. What did the judge mean by the “ debts being connected with the deed of settlement ?” If the purpose of a grantor in a voluntary conveyance be to withdraw the property from the reach of debts which he intends to contract ; if such be his motive for the conveyance, no doubt it is invalid as against the debts subsequently incurred. That such was the motive of a conveyance, may fairly be inferred from a grantor’s having entered into a new and hazardous business about the time when the conveyance was made, or from his having contracted large debts immediately thereafter. It is not quite so *507clear that a mere expectation of future indebtedness, or even an intent to contract debts, if it be only an intent, not coupled with a purpose to convey the property, in order to keep it from being reached by the creditors, will make the deed invalid as against such future creditors. Certainly such a conveyance is not within the letter of the statute 13 Eli'z., nor does it seem to be within its spirit, which was to relieve against intended frauds. We do not think that the learned judge of the Common Pleas intended so to charge the jury, or that his language justly bears such a construction. It Ayas not so faulty in the abstract, as in its application to the facts of this case. It should not have been overlooked that there was evidence of knowledge by Christ, the plaintiff, at the time he sold the mule to John Snyder, that Snyder had conveyed the property in trust for his Avife. At least the jury might have inferred so much from what Avas in proof. It was difficult to account for the fact that the plaintiff took for the price of the mule not only the note of Snyder but that of his wife, on any other supposition than that the plaintiff knew that Mrs. Snyder had an interest in the land. And if he kneAV of the conveyance Avken he extended credit to Snyder, hoAV can he be said to have been defrauded by it ? If he had been a purchaser of the land from Snyder, with knowledge of the previous voluntary conveyance, it cannot be doubted that it would have been good against him. His situation was no better as a creditor, if he had knowledge of the conveyance. The language of the court, therefore, was too broad to be applied to this case. It should have been left to the jury to find whether Christ knew, when he sold the mule, that the property had been conveyed in trust in part for Mrs. Snyder. If he did knoAv it, then it was not for him to avoid the conveyance. This is all that we need to say respecting the first assignment of error.
The plaintiff, hoAvever, contended that even if the trust-deed Avas valid under the sheriff’s sale to him, he had become the owner of Snyder’s life estate, and in that character Avas entitled to recover. Before the Act of Assembly of the 24th of January 1849, life estates in lands, yielding rents, issues, and jArofits, could not be sold under any execution. A sheriff’s sale, under a venditioni exponas, conferred no title upon the purchaser. Since that act, hoAvever, -such estates may be sold under the direction of the proper court, and on the application of a lien-creditor, Avith ten days’ notice of the application to the tenant for life (6 Casey 52, and 6 Id. 501), and in no other way. This is at least the general rule. But in the present ease the venditioni exponas issued Avithout any direction of the proper court, Avithout any application of a lien-creditor, and without any notice to John Snyder. Apparently, therefore, no title to the life estate passed by the sheriff’s sale. It Avas ruled, it is true, *508in Gordon v. Inghram, 8 Casey 214, in 1854, that the sequestration of a life estate is unnecessary when there is an adverse possession in hostility to it, or when the debtor claims to hold in fee, or where the creditor has reasonable ground to believe that the debtor owns the fee; and that in all such cases the debtor’s interest in the land may be sold on execution. Neither of the exceptions existed in the present case. There was no adverse holding to the tenancy for life. The possession of John Snyder was in entire consistency with his being a tenant for life, and the creditor and purchaser were informed constructively, before the levy, by the deed on record, and actually by positive notice before the sale, that the debtor had but a life interest. Nor was it then evidence of any such claim to the fee by the debtor as should have been submitted to the jury. All that was proved was that, after the deed of trust, Snyder said “ the land belonged to him;” that he “wanted to give a lease of the property ;” that he “ always called the place his own,” and that his wife contracted to sell parts of the land in fee with his assent, and that he afterwards united with her in deeds for the parts contracted to be sold. Nothing of this was a denial of his holding under the deed to John Reyer, and, even if it had been communicated to Christ, the plaintiff, of which there was no evidence, nothing in it would have justified a sale of the life estate without application to the court and notice to the tenant for life. Besides, the trust-deed was on record when the levy was made. The plaintiff, being both creditor and purchaser, was bound to know that it had been made, for he was affected by the title on record. He knew that there was but a life estate in John Snyder, if the deed was valid, and he was not at liberty to disregard the statutory prohibition of the sale of life estate without direction of the court and notice. We think, therefore, the court should have affirmed unqualifiedly the fifth point proposed by the defendants below, which was that “ if Snyder’s interest in the land was a life estate only, the sale did not divest his title, unless the venditioni exponas on which it was sold was issued by the order of the Court of Common Pleas, on ten days’ previous notice of the application for such suit to said Snyder.”
We cannot say that the court erred in refusing to affirm the seventh point of the defendants below. It is difficult, indeed, to escape from the conviction that nothing more was intended to be sold at the sheriff’s sale than the interest of Mr. and Mrs. Snyder under the trust-deed. The levy and the sale seem to have been made with that deed full in view. If not, why was the levy made upon the land as the property of Mrs. Snyder, as well as of her husband ? She had no interest, except under the deed. But whether the plaintiff intended to assert the deed or not, was a question of fact for the jury. Even if' he did, it would not be *509conclusive upon him. Certainly the court could not declare as a conclusion of law that the plaintiff’s title was based upon the trust-deed alone, and that he was estopped from denying the validity of that deed, or asserting that he bought any other title than the one conveyed by it.
The third assignment of error is not sustained, and what has already been said, shows that the fifth is unimportant.
The judgment is reversed, and a venire de novo awarded.